This case has been before us heretofore, 65 N.C. 214. And one of the exceptions in the case then is precisely the sixth exception in the case before us now, to-wit: that in order to show that the defendant, Dumas, signed the bond, the plaintiff was allowed to show that Dumas and Martin, another obligor in the bond, were on friendly terms. This was excepted to by the defendant, and we sustained the exception then, and of course we sustain it now.
There is error.
PER CURIAM.                           Venire de novo. *Page 212